USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #.
DATE FILED: _ 1/13/2020 __
-against-
CHEVILLE GREY, 19 Cr. 813 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

The status conference scheduled for January 16, 2020 is hereby ADJOURNED to
January 23, 2020, at 12:00 p.m.

It is ORDERED that the time between January 16, 2020 and January 23, 2020 is
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The
Court finds that the ends of justice served by granting the exclusion outweigh the best interests of
the public and Defendant in a speedy trial, because it will allow the parties to discuss resolving
this matter without the need for a trial.

SO ORDERED.

Dated: January 13, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
